Citation Nr: 1015668	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a bilateral 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The issues of entitlement to service connection for a 
cervical spine disorder and for a bilateral shoulder disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
cervical spine disorder and for a bilateral shoulder 
disorder.  Although the Veteran filed a notice of 
disagreement with that decision, he failed to perfect his 
appeal.

2.  The evidence added to the record since December 2001, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claims of entitlement to service connection 
for a cervical spine disorder and for a bilateral shoulder 
disorder.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied the claim 
of entitlement to service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the December 2001 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  The December 2001 rating decision that denied the claim 
of entitlement to service connection for a bilateral shoulder 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the December 2001 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

With regard to the issues of whether new and material 
evidence has been submitted to reopen the Veteran's claims 
for service connection for a cervical spine disorder and a 
bilateral shoulder disorder, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  However, in this case, 
both of the claims are being reopened.  Thus, as the 
Veteran's claims to reopen are granted, any further 
discussion of whether the requirements of Kent have been 
fulfilled is unnecessary.  

New and Material Evidence

By way of history, in a December 2001 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for a cervical spine disorder and of entitlement 
to service connection for a bilateral shoulder disorder.  The 
RO determined that the evidence of record failed to establish 
that the Veteran's cervical spine and shoulder disabilities 
had their onset or were otherwise related to his active 
service.  Importantly, although the Veteran filed a notice of 
disagreement with that decision, he did not submit a formal 
appeal and thus failed to perfect his appeal after the 
statement of the case had been issued.  As such, the RO's 
decision in these matters became final.  38 U.S.C.A. § 7105.  



In September 2003, the Veteran again claimed entitlement to 
service connection for a cervical spine disorder and a 
bilateral shoulder disorder.  Based on the procedural history 
outlined above, the issues for consideration are therefore 
whether new and material evidence has been received to reopen 
these service-connection claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  Under the relevant regulation, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).  Because 
the Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening, the Board 
will first determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In this case, the evidence of record at the time of the last 
final rating decision in December 2001 consisted of National 
Guard records, private treatment records reflecting treatment 
for and diagnoses pertaining to the cervical spine and 
shoulders, and statements from the Veteran asserting that he 
sustained an injury in service while he was stationed in 
Germany that caused his current disorders.  

The evidence added to the record since the last final 
December 2001 rating decision included an October 2004 
statement from a fellow soldier who reported visiting the 
Veteran after an in-service injury, additional statements by 
the Veteran purporting to establish a causal connection 
between his claimed disorders and a motor vehicle accident 
that occurred during service, VA outpatient treatment 
records, and additional private treatment records.  Of the 
new evidence provided since the last final rating decision, 
the soldier's October 2004 statement and VA treatment 
records, which noted the Veteran's reported history of an in-
service motor vehicle accident, had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record.  As such, that 
evidence is new under 38 C.F.R. § 3.156(a).  

Moreover, this new evidence suggests that the Veteran may 
have sustained an in-service injury, which was not shown at 
the time of the last final denial.  In this regard, both the 
October 2004 statement and the VA treatment reports reflect 
that the Veteran was treated in service for a motor vehicle 
accident.  As this evidence relates to an unestablished fact, 
i.e. that of an in-service injury or disease, which is 
necessary to substantiate each of the claims, it is found to 
be material.  

Accordingly, as the evidence is both new and material, the 
claims for service connection for a cervical spine disorder 
and for a bilateral shoulder disorder are hereby reopened.  
To this extent, his appeal is granted.  






ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a cervical spine disorder is granted.  The 
appeal is allowed to this extent.

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disorder is granted.  The 
appeal is allowed to this extent.


REMAND

Having found that the claim should be reopened, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Initially, VA's duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In a December 2009 hearing before the 
undersigned, the Veteran testified that, beginning in 1997, 
he was in receipt of SSA disability benefits.  See Hearing 
Transcript (T.) at p. 6.  A copy of any Social Security 
Administration award decision and records underlying that 
decision have not been obtained.  VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the 
Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision 
must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (there is no duty to get SSA records when there 
is no evidence that they are relevant).  Here, the Veteran 
indicated that the SSA records are material to his pending 
claims for service connection for a cervical spine disorder 
and a bilateral shoulder disorder.  As these SSA records are 
relevant to the claims on appeal, the RO should obtain these 
records.

The Veteran also testified that received private medical 
treatment with regard to his claimed disorders from Dr. A. 
from 1974 through 1994.  T. at p. 7.  However, these records 
have not been associated with the claims file.  As the 
Veteran has identified additional medical records pertinent 
to the appeal dating back to the mid-1970s, the RO is also 
directed to obtain these records with any necessary 
assistance from the Veteran.

Next, in determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim, there are four 
factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Here, the Board notes that, with the exception of the 
Veteran's April 1970 induction examination, no other service 
treatment records were available for review.  These records 
were unavailable despite the reasonable attempts that have 
been made to associate service treatment records with the 
claims file.  The Board recognizes that, in cases such as 
this, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In this case, the medical evidence reflects current 
disabilities of the cervical spine and bilateral shoulders.  
For example, with regard to his cervical spine, according to 
a post-operative report dated January 1998, the Veteran was 
diagnosed with herniated nucleus pulposus, as well 
spondylosis with instability and degenerative disc disease.  
Additionally, a March 1999 private treatment report indicated 
both right and left shoulder impairment due to persistent 
discomfort in the distribution of the suprascapular nerves 
and the axillary nerves, as well as a global charge for a 
distal clavicle excision.

Moreover, the Veteran has offered competent statements 
regarding an injury he sustained in service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (indicating that a person 
is competent to report symptoms that are detectible through 
the senses).  In this regard, he indicated that he was 
involved in a motor vehicle accident in 1971 while he was 
stationed in Germany.  Additionally, in support of his claim, 
a fellow soldier submitted a statement witnessing the Veteran 
being treated for injuries in service. 

At this juncture, though, there is insufficient competent 
evidence of record to make a decision on the claim.  Namely, 
the claims file is absent for competent medical evidence on 
the issue of whether the Veteran's current disabilities are 
causally related to the reported in-service motor vehicle 
accident.  There is also contradictory evidence that suggests 
that the Veteran did not experience any orthopedic 
disabilities prior to post-service accidents occurring in 
1994 and 1997.  However, given the competent evidence of 
record indicating an in-service injury and in consideration 
of the heightened duty established in this case for the 
unavailability of service treatment records, the Board finds 
that an examination and medical opinion are required to 
determine the nature and etiology of his claimed disorders.  
See 38 U.S.C.A. § 5103A(d)(1); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   





Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
response should be documented in the 
claims folder.

2.  With any necessary assistance from 
the Veteran, request private treatment 
records from Dr. A. from 1974 through 
1994.  All efforts to obtain this 
information should be documented in the 
claims folder

3.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his cervical 
spine disorder and bilateral shoulder 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  

With regard to each diagnosed disorder of 
the cervical spine and shoulders, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the disorder is related to service.  

The examiner is directed to address the 
statements of record regarding an in-
service motor vehicle accident in the 
1970s, including the October 2004 
statement of a fellow soldier witnessing 
the Veteran in a neck brace and 
recovering from injuries in 1971.  
Additionally, the examiner is requested 
to discuss private medical evidence of 
record, including a November 1997 
treatment report indicating that the 
Veteran injured his right shoulder in a 
1994 work injury and "whipped his head 
backwards while working" in June 1997.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in June 2007.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


